Third District Court of Appeal
                               State of Florida

                        Opinion filed November 09, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-617
                    Lower Tribunal Nos. 11-32285, 05-6744
                             ________________


Pamela Z. White, as Personal Representative of the Estate of Willie
                          D. Williams,
                                    Appellant,

                                        vs.

                        Greymar Associates, LLC,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Monica Gordo,
Judge.

     Carlos A. Ziegenhirt, for appellant.

     Mark Evans Kass, for appellee.


Before SALTER, EMAS and FERNANDEZ, JJ.

     EMAS, J.
      We affirm the trial court’s entry of partial summary judgment, as well as the

subsequent final judgment of foreclosure, each entered in favor of appellee, upon

its determination that appellee was a bona fide purchaser for value, and because

there was no evidence establishing that, at the time appellee acquired its mortgage

interest, it had constructive or actual notice of the existence of an unrecorded

agreement, upon which appellant relies for the contention that appellant had a

previously-acquired and outstanding interest in the property. See § 695.01(1), Fla.

Stat. (2008); Gabel v. Drewrys Ltd., U.S.A., Inc., 68 So. 2d 372 (Fla. 1953);

Warner v. Watson, 17 So. 654 (Fla. 1895). We also find no error in the trial court’s

denial of appellant’s motion to stay execution of the final judgment.1




1 We note that, at the time the notice of appeal was filed, there remained
unadjudicated counterclaims below in lower case number 05-6744. However,
appellee is not a party to those counterclaims and neither the trial court
proceedings which form the basis for this appeal, nor our disposition of this appeal,
affects appellant’s right to proceed on those counterclaims.

                                         2